DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species (b) in the reply filed on December 07, 2020 is acknowledged.  The traversal is on the ground(s) that the species (a)-(f) do have unity of invention because the EPDM per EP 0358591 does not fall within the presently claimed copolymer (d).  This is not found persuasive because EPDM contains units from a non-conjugated diene and, as such, falls within applicants’ claimed copolymer (d).  Moreover, applicants have not submitted evidence or identified such evidence now of record showing the inventions to be obvious variants or clearly admitted on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 1 and 13, in elastomers (b) and (d), “monomers” is redundant to the antecedently-recited “or more”.
In claim 2, it is unclear what is meant by “monosubstituted”.
In claim 13, line 2, there is no express antecedent basis for “the chain”.
In claim 13, line 3, it is unclear whether the recitation “with a pendant epoxide group” defines the chain or the polyamide.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 4,992,513 (Bauer).
Bauer discloses a modified rubber obtained by reacting at least one epoxidized diene-based rubber with from 2 phr to about 55 phr of at least one nylon at a temperature which is above the melting point of the nylon (e.g., abstract, C1:38-57, C3:30-35, examples, claims).  The resulting modified rubber has nylon polymer chains grafted onto a diene-based rubber polymer backbone. 
In the examples, Bauer discloses a modified rubber obtained by reacting an epoxidized natural rubber (meets applicants’ rubber (e)) or epoxidized polyisoprene (meets applicants’ rubber (a)) with nylon (meets applicants’ polyamide).  The resulting modified rubber has polyamide chains grafted onto the epoxidized diene-based rubber (meets applicants’ polydiene/polyamide block TPE).  Inasmuch as Bauer’s exemplified modified diene-based rubbers are obtained from the same materials under similar reaction conditions, it is reasonably believed that they would inherently possess the same comb structure. The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Bauer.
As to claim 14, Bauer’s examples 1-3 and 5 use 25 phr nylon.

As to claim 16, based on Bauer’s background disclosure (e.g., C1:5-9), the production of tires from the disclosed composition is immediately-envisaged to one having ordinary skill in the art.
As to product-by-process claim 17, case law hold that the “patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 227 USPQ 964.  In the present claims, to the extent Bauer reacts the epoxidized diene-based rubber and nylon at similar temperatures, i.e., above the melting point of the nylon, the use of an extruder, as opposed to a Brabender mixer, for the reaction does not appear to lead to a patentably distinct final product.
Bauer’s disclosure anticipates the above-rejected claims in that it appears that the use of a Brabender mixer, as opposed to an extruder, does not affect the structure of the final product.  In the alternative, it would have been within the purview of one having ordinary skill in the art to conduct Bauer’s grafting reaction in an extruder, in lieu of a Brabender mixer, with the reasonable expectation of success.  In this regard, extruders and Brabender mixers are well known in the art as alternative mixing devices.
Claim Rejections - 35 USC § 103
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,992,513 (Bauer) described hereinabove in view of U.S. 2010/0256276 (Hert).

As to claim 2, Bauer’s epoxidized diene-based rubbers only contain epoxy functional groups and, as such, are monosubstituted.
As to claim 3, Bauer’s process, as modified by using an extruder per Hert, comprises:
a) introducing the polyamide and epoxidized diene-based rubber to an extruder;
b) mixing the components at a temperature which is above the melting point of the nylon; and
c) recovery of the resulting modified rubber.
As to claims 4 and 11, Bauer’s examples 1-3 and 5 use 25 phr nylon.
	As to claim 5, Bauer’s examples 2, 3 and 5 use reaction temperatures falling within the claimed range.
	As to claim 6, Bauer exemplifies a mixing time of about 10 minutes (example 5).

	As to claim 9, Bauer discloses that “virtually any type of rubber elastomer” is suitable.  Accordingly, it would have been within the purview of one having ordinary skill in the art to select a diene-based rubber having an appropriate molecular weight (inclusive of that presently claimed) in accordance with the ultimate properties desired. 
	As to claim 10, Bauer discloses similar-such diene-based rubbers (e.g., 2:17, examples).
	As to claim 12, inasmuch as the nylons used in Bauer’s invention typically have a number-average molecular weight of about 8,000 to 40,000 (C4:22-27), it is reasonable to expect that the resulting modified rubber would have a molar mass falling within the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANA L. WOODWARD/Primary Examiner, Art Unit 1765